I am not in accord with the holding that plaintiff cannot recover because he was not on duty at the moment he was injured. I think he was on duty for two reasons: *Page 539 
1. He was still on duty in pursuance of an exception to the 16-hour law, which reads as follows:
"Provided, That the provisions of this act shall not apply * * * where the delay was the result of a cause not known to the carrier or its officer or agent in charge of such employee at the time said employee left a terminal and which could not have been foreseen." 34 U.S. Stat. p. 1416, § 3.
The locomotive had been inspected before leaving Saginaw. It was reported in good working condition. And no trouble was experienced until the train arrived at Plymouth. After leaving that point it was difficult to keep up steam. Several stops were made to get up steam. Leaky flues and poor coal were the causes assigned by the fireman. At Alexis the locomotive was practically dead, and the dispatcher was notified of the fact, and of the further fact that the 16 hours were up, and he at once ordered a switch engine from the Ottawa yards, three miles away, to come to their relief. At the time the 16 hours expired the men were still on duty, if the exception created applies. It is obvious that the carrier had no knowledge when the locomotive left Saginaw that she was liable to fail before she arrived at Ottawa yards. The defect, if it existed, was not discovered by the inspectors. It appears to have been a new break or defect, due, in some measure, to the severity of the weather. The leaky flues and poor coal caused a diminution of power. It, therefore, seems to me that the facts bring it directly within the exception to the 16-hour law. The facts were in conflict on this question and it was submitted to the jury. If their conclusion be right the men were still on duty when the accident occurred, and until they reached the terminal.
2. If, by any course of reasoning, it can be shown that the facts did not bring the case within the exception, I am still of the opinion that the men were *Page 540 
on duty when the accident occurred. When they arrived at Alexis the 16 hours of service had expired. They were bound to go no further, but they were bound, by the rules, to stay with their train until they got it in the clear, or were relieved by another crew. They could not get it in the clear without great difficulty because they had 78 cars, and the side track would not hold them, and beside this they had no locomotive to pull them in. The testimony of the engineer as to what vitality the locomotive had is persuasive:
"Q. When you were at Alexis could you have pulled your train from that point down to the siding on the south track to the south, and backed in, and taking your engine to handle the load, just as you were at that point, to handle — and you actually knew the facts?
"A. Not by just cleaning the fire, not (without) having some work done on the engine. The engine was practically useless. That was the only engine on the train. Brown said to me, as he left the engine and went to the rear of the train prior to stopping at Alexis, that our time will be up. He asked me if I would call him and I said I would.
"Q. Call up whom?
"A. The dispatcher. He said there would be no use of my riding up there, and wanted to know if I would call him up, which I said I would. That is practically all the conversation that we had at the time that Brown got off. Brown had been riding on the engine and he knew the conditions of the engine the same as I did. The engine couldn't be used for nothing else; she was practically dead."
The trainmen undoubtedly thought that before they could get up steam to get the train on the side track the relief crew would be there, as they were expecting a yard engine to arrive very soon. The plaintiff or head brakeman had no further duties up at the head of his train because the road was blocked at that end. If a train went north it would go on the other track, it being a double-track road at that point. He went *Page 541 
back to the caboose and lay down after being assured by the rear brakeman that he had put out signals in the rear. They waited an unusual time for the arrival of the yard engine and crew. Before they arrived the accident occurred. Whether plaintiff was wise in lying down before the relief crew came is another question, and probably one for the jury.
To say that the trainmen that morning had a right, at the expiration of 16 hours, to pick up their clothing and take an automobile for Toledo before their train was in the clear, or before they were relieved by another engine and crew, would be to place a construction on the 16-hour law which was never intended. Such a construction is not a practical one. The American railroad could not be operated without great difficulty if such a construction be placed on the rule. While the hours of service had expired, the trainmen were bound by the rules to remain with it until it was safely on the siding or they were relieved by another crew. Any other construction than this would make the operation of railroads a hopeless task.
If plaintiff had the right to leave his train upon the expiration of 16 hours, all the trainmen could leave. The same rule applies to all trainmen. Had this course been followed, this train of 78 cars, a locomotive and caboose would have been left on the main track unattended. Such a construction is not a reasonable one, as it would result in destruction of property and would endanger the lives of employees and passengers.
The Federal court in discussing when an employee of a railway was on duty said:
"But it is said by defendant that, however this may be, there was no consecutive service of 16 hours because of the lay-out of 55 minutes at Osier. This latter, as we have seen, was in order that east-bound train No. 442 might pass. The record shows that the hour of arrival of this latter was uncertain except that it seems to have been momentarily expected. It might come in a few minutes, or it might not arrive in an *Page 542 
hour. Pending its arrival, the train here involved was rendered safe by being put into a siding and the switch locked. As a matter presumably of economy the headlight was extinguished. All this done, the crew retired to the caboose, the brakemen to utilize the uncertain interval in a nap, the conductor in reading. There was, however, no release of the crew by the train dispatcher, and their pay covered the time they were held at Osier. It is said that, upon this state of facts, the crew ceased to be on duty during the wait upon the siding. This, however, is clearly untenable. True, as the conductor in effect testified, they ceased to be responsible during this period for the operation of the train, for it was not in motion. It is evident, however, that they became, instead, intrusted with its custody. It was further their duty to know immediately of the arrival of No. 442, whether this occurred in 10 minutes or in 55, and immediately upon such arrival they were charged with the responsibility of relighting the headlight, leaving the siding, and proceeding to destination. As long ago as Milton it was said: 'They also serve who only stand and wait.' It detracts nothing from this great truth as applied to the present situation that the tired crew at this hour of the night utilized the wait in sleep or in a book. They were there on pay; they were there in charge of the train; they were there subject to active duty as soon as No. 442 whistled for the station." United States v. Railway Co., 197 Fed. 629.
See, also, Missouri, etc., R. Co. v. Central States,231 U.S. 112 (34 Sup. Ct. 26).
The defendant claims that plaintiff abandoned his work and was, therefore, off duty. His present work was performed. He had to wait until the relief crew came. If the engine came without a crew he would be obliged to assist in getting the train into the terminal. In the interim what difference did it make what he did — whether he dozed or cooked his breakfast? He testified he was ready to do whatever he was called upon to do to get the train into the terminal. The defendant drew a different inference from his acts. The trial court submitted the question *Page 543 
to the jury. It certainly was not a question of law. The trial court also submitted the question as to whether plaintiff was engaged in interstate commerce when injured. The jury made a finding and that is final if the case was properly submitted. The disputed questions were well taken care of in the court's charge, and I think the judgment should be affirmed, with costs of both courts to plaintiff.